Exhibit 99.1 PRESS RELEASE RSH-2009-018 RadioShack Corporation Announces Cash Tender Offer and Related Consent Solicitation for its 7⅜% Notes Due 2011 Fort Worth, Texas – August 28, 2009 – RadioShack Corporation (NYSE:RSH) announced today that it has commenced a cash tender offer to purchase any and all of its outstanding 7⅜% Notes due 2011 (the “Notes”), as well as a related consent solicitation to amend the indenture governing the Notes. There is $350,000,000 principal amount of the Notes outstanding. The tender offer will expire at 8:30 a.m., New York City time, on September 28, 2009, unless extended or earlier terminated by RadioShack (such time and date, as the same may be extended or earlier terminated, the “Expiration Date”). Holders who wish to receive the Total Consideration (as defined below) for the Notes must validly tender and not validly withdraw their Notes on or prior to 5:00 p.m., New York City time, on September 11, 2009, unless extended or earlier terminated by RadioShack (such time and date, as the same may be extended or earlier terminated, the “Consent Payment Deadline”). Holders tendering their Notes will be required to consent to proposed amendments (the “Proposed Amendments”) to the indenture governing the Notes and the Notes, which would, among other things, eliminate substantially all of the restrictive covenants contained in the indenture and the Notes, as well as certain events of default. Holders may not tender their Notes without also delivering consents and may not deliver consents without also tendering their Notes. Adoption of the Proposed Amendments requires the consent of holders of not less than 50% of the aggregate principal amount of Notes outstanding. The tender offer is not conditioned upon the receipt of consents to adopt the Proposed Amendments. The total consideration for each $1,000 principal amount of Notes validly tendered and not validly withdrawn pursuant to the tender offer is $1,050 (the “Total Consideration”). The Total Consideration includes a consent payment of $30 per $1,000 principal amount of Notes purchased (the “Consent Payment”). Holders must validly tender and not validly withdraw Notes on or prior to the Consent Payment Deadline in order to be eligible to receive the Total Consideration, paid in cash, for such Notes purchased in the tender offer. Holders who validly tender their Notes after the Consent Payment Deadline and on or prior to the Expiration Date will be eligible to receive, in cash, the Tender Offer Consideration, which isequal to $1,020 per $1,000 principal amount of Notes, representing the Total Consideration less the $30 Consent Payment. Holders whose Notes are purchased in the tender offer will also be paid accrued and unpaid interest from the last interest payment date to, but not including, the settlement date for Notes purchased pursuant to the tender offer. Tendered Notes may be validly withdrawn, and the related consents may be validly revoked, at any time on or prior to 5:00 p.m., New York City time, on September 11, 2009, unless such withdrawal deadline isextendedby RadioShack, but not thereafter. 1 The tender offer and the consent solicitation are made upon the terms and subject to the conditions set forth in RadioShack’s Offer to Purchase and Consent Solicitation Statement dated August 28, 2009 (the “Offer to Purchase”) and the related Letter of Transmittal and Consent. The tender offer and the consent solicitation are subject to certain conditions, but the tender offer is not conditioned upon any minimum principal amount of the Notes being tendered or upon the receipt of consents necessary to approve the Proposed Amendments. RadioShack reserves the right to waive any of the conditions to the tender offer and the consent solicitation. The Offer to Purchase and related Letter of Transmittal and Consent contain important information that should be read carefully before any decision is made with respect to the tender offer and the consent solicitation. Citi, BofA Merrill Lynch and Wells Fargo Securities have been retained to serve as the lead dealer managers for the tender offer and the consent solicitation.Citi can be contacted at (800) 558-3745 (toll-free), BofA Merrill Lynch can be contacted at (888) 292-0070 (toll-free) and (980) 388-9217 (collect) and Wells Fargo Securities can be contacted at (866) 309-6316 (toll-free) and (704) 715-8341 (collect).Morgan Keegan & Company, Inc. and PNC Capital Markets LLC are co-dealer managers for the tender offer and the consent solicitation. Global Bondholder Services Corporation is the information agent and the depositary for the tender offer and the consent solicitation and can be contacted at (866) 807-2200 (toll-free) or (212) 430-3774 (collect).
